Exhibit 10.4

LOCK-UP AGREEMENT

August 25, 2018

Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803

Blue Ridge Mountain Resources, Inc.

122 West John Carpenter Freeway, Suite 300

Irving, Texas 75039

Ladies and Gentlemen:

Reference is hereby made to the Agreement and Plan of Merger (the “Merger
Agreement”), dated August 25, 2018, among Eclipse Resources Corporation, a
Delaware corporation (“Parent”), Blue Ridge Mountain Resources, Inc., a Delaware
corporation (the “Company”), and Everest Merger Sub Inc., a Delaware corporation
(“Merger Sub”). The Merger Agreement provides that, among other things,
(i) Merger Sub will merge with and into the Company (the “Merger”), and
(ii) each share of the common stock, par value $0.01 per share, of the Company
(the “Company Common Stock”) issued and outstanding immediately prior to the
effective time of the Merger shall be converted into the right to receive a
number of shares of common stock, par value $0.01, of Parent (the “Parent Common
Stock”), all as set forth in the Merger Agreement. It is expected that, as a
holder of Company Common Stock, if the Merger becomes effective, each of the
undersigned will receive shares of Parent Common Stock in the Merger.

Each of the undersigned is entering into this letter agreement (this “Lock-Up
Agreement”) to induce Parent and the Company to enter into the Merger Agreement.

Each of the undersigned agrees that, without Parent’s prior written consent, but
subject to the provisions of the next following paragraph, the undersigned will
not, for a period commencing at the effective time of the Merger and ending at
midnight on the sixtieth (60th) day thereafter (the “Lock-Up Period”), directly
or indirectly (1) offer, pledge, sell, contract to sell, grant any option or
contract to purchase, purchase any option or contract to sell, or otherwise
dispose of, any shares of Parent Common Stock or any securities convertible
into, exercisable for, or exchangeable for shares of Parent Common Stock,
(2) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of Parent Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by



--------------------------------------------------------------------------------

delivery of Parent Common Stock or such other securities, in cash or otherwise,
or (3) publicly announce an intention to do any of the foregoing.

The restrictions in the foregoing paragraph shall not apply to:

 

  a.

the surrender of shares of Company Common Stock in exchange for merger
consideration as contemplated in the Merger Agreement;

 

  b.

if the undersigned is a corporation, limited liability company, partnership, or
other entity, transfers to its stockholders, members, partners or other equity
owners as part of a distribution, or to any corporation, partnership or other
entity that is its affiliate;

 

  c.

pledges in a bona fide transaction that are in effect as of the date hereof to a
lender to the undersigned, as disclosed in writing to Parent prior to the date
of this Lock-Up Agreement; or

 

  d.

transactions relating to shares of Parent Common Stock or any security
convertible into Parent Common Stock acquired in open market transactions after
the completion of the Merger.

provided, however, that in each transfer pursuant to clause (b), prior to such
transfer the transferee agrees in writing (in form and substance acceptable to
Parent) to be bound by the terms of this Lock-Up Agreement and such transfer
shall not involve a disposition for value; and provided further, that in each
transfer pursuant to clause (b) and (c), no publicly available filing or public
announcement is required or voluntarily made by any party in connection with
such transfer.

Each of the undersigned also agrees and consents to the entry of stop transfer
instructions with Parent’s transfer agent and registrar relating to the transfer
of the undersigned’s shares of Parent Common Stock except in compliance with the
restrictions described above.

Each of the undersigned also agrees that, during the period from the date of
this Lock-Up Agreement to the effective time of the Merger, the undersigned will
not make any Permitted Transfer of Subject Securities (each as defined in the
Voting Agreement dated as of the date hereof among the undersigned, certain
other holders or beneficial owners of Company Common Stock, Parent and the
Company (the “Voting Agreement”)) unless, prior to such Permitted Transfer, the
transferee in such Permitted Transfer agrees in writing (in form and substance
acceptable to Parent and the Company) to be bound by the terms of this Lock-Up
Agreement.

This Lock-Up Agreement shall not be amended or modified except by an instrument
in writing executed by Parent, the undersigned and, prior to the effective time
of the Merger, the Company. This Lock-Up Agreement shall be governed by and

 

2



--------------------------------------------------------------------------------

construed in accordance with the laws of the State of Delaware, without regard
to the conflict of laws principles thereof.

Each of the undersigned understands that the Company, Parent and other
stockholders of the Company are relying on this Lock-Up Agreement in proceeding
with the Merger. This Lock-Up Agreement is irrevocable and shall be binding upon
the undersigned and the heirs, personal representatives, successors and assigns
of the undersigned.

Notwithstanding anything herein to the contrary, this Lock-Up Agreement shall be
effective and binding on the undersigned only if, on or before the date of the
Merger Agreement, Parent and the Company shall have received an executed lock-up
agreement from each of (i) the other holders or beneficial owners of Company
Common Stock listed on Exhibit A hereto and (ii) EnCap Energy Capital Fund VIII,
L.P., EnCap Energy Capital Fund VIII Co-Investors, L.P. and EnCap Energy Capital
Fund IX, L.P., pursuant to which each of them has agreed to restrictions on
transfer of shares of Parent Common Stock on substantially the same terms as (or
terms no more favorable to such entities than) those set forth in this Lock-Up
Agreement, except as noted on Exhibit A.

[Signatures appear on the following pages.]

 

3



--------------------------------------------------------------------------------

Signature to come



--------------------------------------------------------------------------------

EXHIBIT A

OTHER HOLDERS OR BENEFICIAL OWNERS OF

COMPANY COMMON STOCK EXECUTING LOCK-UPS

Goldman Sachs Asset Management, L.P., on behalf of its participating funds and
accounts listed under its name on Schedule A to the Voting Agreement*

Western Asset Management Company, LLC, as investment manager and agent for the
stockholders listed under its name on Schedule A to the Voting Agreement

Specialty Loan Fund III, L.P.

Specialty Loan Sector D Investment Fund, L.P.

Specialty Loan Institutional Holdings DAC

Specialty Loan Institutional Fund III, L.P.

Specialty Loan VG Fund, L.P.

NDT Senior Loan Fund L.P.

Aiguilles Rouges Sector A Investment Fund, L.P.

 

*

The lock-up agreement for this entity includes an exception providing that,
after it has delivered the written consent required pursuant to Section 3(a)(i)
of the Voting Agreement, it may, prior to the effective time of the Merger, make
Permitted Transfers without the transferee(s) agreeing to be bound by the terms
of its lock-up agreement, so long as such transfers do not exceed 750,000 shares
of Subject Securities in the aggregate.